Title: To Alexander Hamilton from James Reynolds, 23 June 1792
From: Reynolds, James
To: Hamilton, Alexander



Philadelphia 23d June. 1792.
Honnored Sir,

Your Goodness will I hope overlook the present application you will infenately Oblige me if you Can let me have the Loan of fifty dollars. for a few days. what little money I had I put into the turnpike Scrip. and I dont like to sell At the low advance the[y] are selling at. at present. as its very low. if you Can Oblige me with that much in the morning sir you shall have it in a short time again and you Will very much Oblige your Humble and Obed. Serv.
J. R.
Alexr. Hamilton. Esq.
NB.   you will I hope pardon me in taking the liberty to Call to day. but my Necessaty is such that it Oblige me to do it: sunday evening
